NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 02 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CAMELLIA WALKER, individually and                No. 09-16532
on behalf of a class of similarly situated
individuals,                                     D.C. No. CV- 09-1316 MHP

              Plaintiff - Appellee,
                                                 MEMORANDUM*
  v.

RUSSELL B. MORGAN; SCOTT K.
HAYNES,

              Appellants,

MOTRICITY, INC., a Delaware
corporation,

              Defendant - Appellant,


DAVID F. GROSS; STEPHEN A.
CHIARI; DLA PIPER LLP (US),

              Third parties.



CAMELLIA WALKER, individually and                No. 09-16535
on behalf of a class of similarly situated
individuals,                                     D.C. No. CV-09-1316 MHP

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Plaintiff - Appellee,

  v.

MOTRICITY, INC., a Delaware
corporation,

              Defendant,


DAVID F. GROSS; STEPHEN A.
CHIARI; DLA PIPER LLP (US),

              Third parties - Appellants.


                  Appeals from the United States District Court
                      for the Northern District of California
                 Marilyn H. Patel, Senior District Judge, Presiding

                        Argued and Submitted June 17, 2010
                             San Francisco, California

Before:      SCHROEDER and TASHIMA, Circuit Judges, and STOTLER,
             Senior District Judge.**

       Defendant-appellant Motricity, Inc., and Motricity’s counsel in the district

court (collectively, “Appellants”) appeal a portion of the sanctions imposed in

conjunction with the district court’s order granting the motion of plaintiff Camellia

Walker to remand Walker’s putative class action to state court. The sanctions were


       **
             The Honorable Alicemarie H. Stotler, United States District Judge for
the Central District of California, sitting by designation.

                                            -2-
imposed sua sponte without notice or hearing. The sanctions were imposed

assertedly because Motricity removed the case for a second time without new

evidence.1 The district court imposed monetary sanctions, as well as what the

parties refer to as a “notice sanction,” which provided:

              Finally, in view of this repetitive and contemptuous conduct, the court
      orders that in all future cases where this defendant or these attorneys have
      removed or remove an action under CAFA defendant and/or counsel shall
      file a copy of this order with the court and serve it upon opposing counsel.

Appellants appeal only the notice sanction; thus, the monetary sanction is not

before us. We have jurisdiction under 28 U.S.C. § 1291, see Detabali v. St Luke’s

Hosp., 482 F.3d 1199, 1204 (9th Cir. 2007), and we reverse.2

      It is long-established law in this circuit that a district court abuses its

discretion when it imposes sanctions without first giving notice and an opportunity

to be heard. See Weissman v. Quail Lodge, Inc., 179 F.3d 1194, 1198 (9th Cir.

1999) (“Whenever the district court imposes sanctions on an attorney, it must at a

minimum, afford the attorney notice and an opportunity to be heard.”). Here, it is


      1
                It is disputed whether or not the second notice of removal was based
on new evidence. Appellants take the position that, although the evidence they
relied on in their second removal was technically before the court at the time it
filed its first order of remand (because the evidence had been filed a day before the
remand order), the first remand order could and should be read as having been
made in ignorance of that evidence. We need not resolve this dispute.
      2
              We deny Appellants’ request for judicial notice of certain documents
filed in “other, related federal proceedings,” because we do not reach the issue on
which those documents bear.
undisputed that such notice and an opportunity to be heard were not afforded to

Appellants.

      Thus, the notice sanction portion of the district court’s order remanding the

case to state court is REVERSED. Each party shall bear his, her, or its own costs

on appeal.




                                        -4-